Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments to the claims filed 02/15/2022 are acknowledged. Claims 3 and 32-38 have been canceled. Claims 8, 9, 11, and 31 have been amended. Applicant’s amendments to claims 8, 9, 11, and 31 overcome the rejections made under 35 U.S.C. 112 (a) and 35 U.S.C. 112(b) previously set forth in the Final Office Action mailed 01/26/2022. Applicant’s cancellation of claim 3 renders moot the rejection under 35 U.S.C. 112(d) in the Final Office Action.

Reasons for Allowance
Claims 1, 8, 9, 11, 15, 18, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has claimed humanized anti-S100A9 antibodies that specifically block the interaction between S100A9 and toll-like receptor 2 (TLR2). Anti-S100A9 antibodies are known in the prior art (see, for example, U.S. Pat. No. 8,282,925 B2). However, the anti-S100A9 antibody amino acid sequences recited in the independent claim do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibodies comprise a VH and a VL chain identified by non-degenerate SEQ ID numbers. As evidenced by Janeway et al., artisans would know that six CDRs comprised within the VH and VL chains confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as chimeric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644